d




     1
     2
                                                                             FILED
     3                                                                         JAN 16-2020
     4                                                                   CLERK US DISTRICT COUJ'!T
                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                      av                      DEPUTY
     5
     6
     7
     8                            UNITED STATES DISTRICT COURT
     9                          SOUTHERN DISTRICT OF CALIFORNIA
    10
    11   NICHOLE NICHOLS,                                 Case No.: 3:19-cv-0490-BEN-LL
    12                                       Plaintiff,
                                                          ORDER:
    13   v.
                                                          (1) ADOPTING REPORT AND
    14   ANDREW SAUL,
                                                          RECOMMENDATION;
    15                                    Defendant.      (2) GRANTING PLAINTIFF'S
                                                          MOTION FOR SUMMARY
    16
                                                          JUDGMENT; AND
    17                                                    (3) DENYING DEFENDANT'S
    18                                                    CROSS-MOTION FOR SUMMARY
                                                          JUDGMENT
    19
    20                                                    [Docket Nos.11, 12, 21]

    21         Plaintiff Nichole Nichols filed this action for judicial review of the Social Security
    22   Commissioner's denial of her application for disability insurance benefits. Plaintiff filed a
    23   motion for summary judgment, and Defendant filed a cross-motion for summary judgment.
    24         On November 22, 2019, Magistrate Judge Linda Lopez issued a thoughtful and
    25   thorough Report and Recommendation, recommending that this Court grant Plaintiffs
    26   motion for summary judgment, deny Defendant's cross-motion for summary judgment,
    27   and reverse the Commissioner's decision and remand for further administrative
    28   proceedings. Plaintiffs motion for summary judgment contends that the Administrative


                                                                                     3: 19-cv-0490-BEN-LL
 1 Law Judge ("ALJ") committed reversible error by (1) failing to give any weight to the
 2   opinion of her treating physician, Dr. Elizabeth Pendragon, and (2) failing to articulate
 3   specific and legitimate reasons for rejecting the opinion of her examining psychologist, Dr.
 4   Kara Cross.· Magistrate Judge Lopez agreed.
 5          Specifically, Magistrate Judge Lopez found the ALJ's opinion does not point to
 6   substantial evidence or adequately explain why Dr. Pendragon's opinion deserved "no
 7   weight" whatsoever. For example, Magistrate Judge Lopez found the ALJ's opinion fails
 8 to adequately explain how Plaintiffs daily activities conflict with Dr. Pendragon's opinion,
 9   whether the ALJ properly accounted for the entirety of Plaintiffs statements in her function
10   report, and whether the ALJ properly considered the transferability of Plaintiffs daily
11   activities to a workplace environment. Magistrate Judge Lopez additionally found that, in
12   discrediting Dr. Pendragon's opinion, the ALJ did not identify the specific medical
13   evidence found inconsistent with Dr. Pendragon's opinions or explain how such evidence
14   was inconsistent. See, e.g., McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989) (ALJ
15   erred in giving "broad and vague" reasons for rejecting a treating physician's opinion and
16   "failing to specify why the ALJ felt the treating physician's opinion was flawed.").
17   Because the opinion of a treating physician is arguably the most important, the omission is
18   not harmless. In addition, Magistrate Judge Lopez found the ALJ erred by accepting Dr.
19   Grubbs's opinion and rejecting Dr. Cross's opinion without explanation.           This also
20   necessitates reversal.
21         Objections to the Report and Recommendation were due by December 13, 2019 with
22   replies due by January 3, 2020. Neither party has filed any objections. Accordingly, for
23   the reasons that follow, the Report and Recommendation is ADOPTED.
24         A district judge "may accept, reject, or modify the r_ecommended disposition" of a
25   magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
26   636(b)(l). "[T]he district judge must determine de novo any part of the [report and
27   recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3). However,
28   "[t]he statute makes it clear that the district judge must review the magistrate judge's
                                                  2

                                                                               3:19-cv-0490-BEN-LL
 1 findings and recommendations de novo if objection is made, but not otherwise." United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also Wangv.
 3   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor the statute
 4   requires a district judge to review, de novo, findings and recommendations that the parties
 5 themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
 6         The Court need not conduct de novo review given the absence of objections.
 7 Nevertheless, the Court has considered the parties' arguments and fully ADOPTS the
 8 Report and Recommendation .. Plaintiffs motion for summary judgment is GRANTED.
 9   Defendant's cross-motion for summary judgment is DENIED.                 Accordingly, the
10   Commissioner's decision is REVERSED, and this matter is REMANDED for further
11   administrative proceedings.
12         IT IS SO ORDERED.
                                                                /
13                                                      /
                                                    /
                                               /'
14   Date: Janua~2020
                                        /,(_                                  z
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            3
                                                                               3: l 9-cv-0490-BEN-LL
